 
 
IV 
House Calendar No. 78
111th CONGRESS 
1st Session 
H. RES. 478
[Report No. 111–168] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2009 
Mr. Forbes (for himself, Mr. Wittman, Mr. Bartlett, Mr. Miller of Florida, Mr. Akin, Mr. Kline of Minnesota, Mr. Franks of Arizona, Mr. Bishop of Utah, and Mr. Lamborn) submitted the following resolution; which was referred to the Committee on Armed Services 
 

June 19, 2009
Reported with an amendment, referred to the House Calendar, and ordered to be printed
Strike out all after the resolving clause and insert the part printed in italic

RESOLUTION 
Directing the Secretary of Defense to transmit to the House of Representatives the fiscal year 2010 30-year aviation plan relating to the long-term aviation plans of the Department of Defense, as required by section 231a of title 10, United States Code. 
 
 
That the Secretary of Defense is directed to transmit to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, all documents, including telephone and electronic mail records, logs and calendars, and records of internal discussions in the possession of the Secretary and produced by the Secretary of a military department or the Director of the Office of Management and Budget relating to the following: 
(1)The fiscal year 2010 30-year aviation plan relating to the long-term aviation plans of the Department of Defense, as required by section 231a of title 10, United States Code. 
(2)The required assessment by the Secretary regarding the extent to which the combined aircraft forces of the Department of the Navy and the Department of the Air Force, as outlined in the aviation plan, meet the national security requirements of the United States. 
(3)If aircraft procurement budget is insufficient to meet applicable requirements of the plan, the required assessment that describes and discusses the risks associated with the reduced force structure of aircraft. 


That the Secretary of Defense is directed to transmit to the House of Representatives, not later than September 15, 2009—

(1)the fiscal year 2010 30-year aviation plan relating to the long-term aviation plans of the Department of Defense, as required by section 231a of title 10, United States Code; 
(2)the required assessment by the Secretary regarding the extent to which the combined aircraft forces of the Department of the Navy and the Department of the Air Force, as outlined in the aviation plan, meet the national security requirements of the United States; and 
(3)if the aircraft procurement budget is insufficient to meet applicable requirements of the plan, the required assessment that describes and discusses the risks associated with the reduced force structure of aircraft. 
 

June 19, 2009
Reported with an amendment, referred to the House Calendar, and ordered to be printed
